Title: Thomas Jefferson to Nelson Barksdale, 11 November 1817
From: Jefferson, Thomas
To: Barksdale, Nelson


                        
                            Th: Jefferson to mr Barksdale
                            Monticello
Nov. 11. 17.
                        
                        Mr Harrison of Lynchburg was authorised to make an agreement for us with mr Knight, which I now inclose to you, and pray you to settle with him, when he is done, and give him an order on mr Garrett. I think he arrived here about Oct. the 8 7th or 8th
                        
                            Accept my best wishes.
                        
                    